Honorable Barry Read Texas State Board of Examiners of Psychologists 108 West 15th Street Austin, Texas 78701
Re: Whether the Board of Examiners of Psychologists may consider postdoctoral courses in determining whether an applicant has met the educational requirements for licensing.
Dear Mr. Read:
You have requested our opinion regarding whether the Board of Examiners of Psychologists may consider postdoctoral courses in determining the eligibility of an applicant to take the examination for certification as a psychologist. Section 11 of article 4512c, V.T.C.S., provides, in pertinent part:
  An applicant is qualified to take the examination for certification as a psychologist:
  (a) if he has received the doctoral degree based upon a program of studies whose content was primarily psychological from an accredited educational institution or its substantial equivalent in both subject matter and extent of training . . . .
Thus, an individual may qualify to take the certification examination in one of two ways: (1) by earning a doctoral degree in psychology from an accredited institution; or (2) by receiving the `substantial equivalent' thereof.
Since `substantial equivalent' is not defined in the statute, we believe that the Legislature intended to permit the Board to delineate its scope. The Board is empowered by section 8(a) to
  make all rules, not inconsistent with the Constitution and laws of this state, which are reasonably necessary for the proper performance of its duties and regulations of proceedings before it.
In our opinion, the Board is clearly authorized to determine by rule the meaning of `substantial equivalent,' and to consider postdoctoral courses as fulfilling part of the requirement.
Attorney General Opinion M-785 (1971) is not to the contrary. In that opinion, this office held that, under section 15(b)(2) of article 4512c, the Board was not authorized to certify a person who had a masters' degree based on a program which was not primarily psychological, but who had passed additional courses in psychology. Unlike section 11, section 15(b)(2) does not permit any substitution for its requirement. It is our opinion, therefore, that the Board of Examiners of Psychologists may consider postdoctoral courses as one factor in determining the eligibility of an applicant to take the examination for certification as a psychologist.
 SUMMARY
The Board of Examiners of Psychologists may consider postdoctoral courses as one factor in determining the eligibility of an applicant to take the examination for certification as a psychologist.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee